The Court
heretofore had admitted parol evidence in this cause to explain the expression “ certain controversies and accounts,” in the written submission, and now being satisfied, by the' evidence, that certain flour accounts were intended to have been submitted, and that the arbitrators had not considered those accounts, but made an award upon only part of the subjects submitted, set aside the award and ordered an account to be taken by a master; the cause having been set for hearing by consent.